Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 3/26/2021 is acknowledged.  The traversal is on the ground(s) that the art cited does not teach the claimed invention.  The Examiner has found this to be correct and has provided new art (rejection below). Delcroix does show a mold as claimed with identical pieces and a compressible sealing coating 58 that only contacts the bottom of the head, the web and the top of the foot (figure 1).
The requirement is deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two substantially identical pieces or shells must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is unclear if the thickness of the coating is in the compressed state or the uncompressed state. For the purpose of examination it will be the uncompressed state.
Claim 4 is indefinite because it is unclear which piece of the mold is “the piece opposite to the cavity”.  For the purpose of examination, it can be any of the pieces of the mold.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Delcroix (2007/0272114).
Regarding claim 1, Delcroix discloses a mold for aluminothermic welding of a metal rail, which comprises at least two substantially identical pieces or shells 19 (paragraph 0052), configured to be temporarily assembled opposite one another and on either side of said rail to enclose the head, web and foot of the rail, each piece or shell having an upper opening 32, which opens onto an internal cavity bounded by walls configured to enclose the head 14, the web 12 and the foot 8 of said rail, wherein said internal cavity comprises a compressible sealing coating 58 only against the walls configured to enclose said web, foot and underside of the head, with the exception of the rest of the head and the underside of the foot (figure 1).  Sealing coating 58 only contacts the bottom of the head, the web and the top of the foot.  Since there is a different coating 59 on the bottom of the foot, the claim limitation is met. 

Regarding claim 3, Delcroix discloses that the thickness of said coating is comprised between 2 and 10 mm (paragraph 0068).  
Regarding claim 4, Delcroix discloses that the lower part of the piece opposite to the cavity has an inclined cut configured to avoid contact with a system for attaching the rail on a tie (figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ERIN B SAAD/Primary Examiner, Art Unit 1735